Order entered March 9, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00745-CR

                      MIGUEL ANGEL CASTELLANOS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-82163-2017

                                          ORDER
       Before the Court is appellant’s March 5, 2020 final motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed as of the date of this order.




                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE